Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered September 9, 2009, convicting him of murder in the second degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain remarks made by the prosecutor during summation deprived him of the right to a fair trial is unpreserved for appellate review, as the defendant failed to object to the subject remarks (see CPL 470.05 [2]; People v Williams, 46 NY2d 1070,1071 [1979]; People v Charles, 57 AD3d 556, 556 [2008]). In any event, the challenged remarks were within the broad bounds of rhetorical comment permissible in closing arguments, fair comment on the evidence, or responsive to arguments and issues raised by the defense, or otherwise do not warrant reversal (see People v Halm, 81 NY2d 819, 821 [1993]; People v Galloway, 54 NY2d 396, 401 [1981]; People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Hernandez, 92 AD3d 802 [2012]; People v Smalls, 65 AD3d 708 [2009]).
*1024The defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 711-712 [1998]; People v Baldi, 54 NY2d 137, 146 [1981]). Rivera, J.E, Florio, Chambers and Cohen, JJ., concur.